DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a first acquisition unit, a second acquisition unit, a control unit, a determination unit, and a generation unit in claims 1-16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a first acquisition unit, a second acquisition unit, a control unit, a determination unit, and a generation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demirli et al. (US 20160027209 A1).

Concerning claim 1, Demirli et al. (hereinafter Demirli) teaches an information processing apparatus that controls a virtual viewpoint corresponding to a virtual viewpoint image to be generated based on a plurality of images obtained by capturing an image capturing-target fig. 2: system 502), the information processing apparatus comprising:
a first acquisition unit (fig. 4: one of data collectors 103) configured to acquire first position information indicating a watching position of the virtual viewpoint image (¶0051: “The server computer system 511 may receive data (e.g., real viewpoint information and real-time images or other data) from the data collectors 103a, 103b, . . . 103n at a physical venue (corresponding to a watching position)”);
a second acquisition unit (fig. 4 one of data collectors 103) configured to acquire second position information indicating a position of interest to be included in the virtual viewpoint image and within the image capturing-target area (¶0056: requesting a virtual viewpoint with objects that can be seen; ¶0059); and
a control unit (fig. 2: server 511) configured to control the virtual viewpoint so that the virtual viewpoint comes close to the position of interest indicated by the acquired second position information from the watching position indicated by the acquired first position information (¶0059: “In various embodiments, the server 511 may be continuously receiving real-time data from all data collectors at a venue or, in other embodiments, may only receive real-time data from data collectors 103 as needed to create a specific real-time virtual image requested by a virtual participant through their computing device 101… This process can be implemented in real-time so that a virtual participant may request and observe (e.g., see, hear, and feel) a live data feed at a remote event from virtual viewpoints even though there is no data collector 103 with the equivalent real viewpoint”; ¶0061: “For example, an individual stuck at the back of a crowd at a concert, unable to see the action on stage, may obtain a better view as a virtual participant, untethered from the physical limitations of the real event.”).

Concerning claim 2, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein
the watching position is a position of a terminal used for watching of the virtual viewpoint image (¶0058: “Data collectors 103 may include computing devices (e.g., mobile devices such as smart phones and tablets, wearable devices, 3D headsets, or augmented reality devices) of users physically present at the venue”).

Concerning claim 3, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein
the watching position is a position of a user who watches the virtual viewpoint image (¶0059: “data collector 103 (e.g., a real participant or other user with a mobile computing device) is mapped in 2 dimensions as it moves over time. Viewpoint information can also include orientation information 310 which shows the angle at which data was being collected by the data collector 103…”).

Concerning claim 5, Demirli teaches the apparatus of claim 3. Demirli further teaches the apparatus, wherein
the first position information is acquired based on at least one of GPS data (¶0064: the computing device of a virtual participant may include location and or orientation sensors such as a GPS) and a seat number of a spectator stand.

Concerning claim 6, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein
the position of interest is a position of a specific object within the image capturing-target area (¶¶0056, 0057: determining objects).

Concerning claim 7, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein the position of interest is a position specified by a user (¶0062: “A virtual viewpoint may be selected by a virtual participant through a variety of interfaces…”).

Concerning claim 8, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein
the position of interest is a position selected form a plurality of candidate positions (Abstract: “…tracking and correlating real and virtual viewpoints of virtual participants, physical objects, and data sources…”; ¶0057: objects 109).

Concerning claim 9, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein
the virtual viewpoint is controlled so as to move from the watching position toward the position of interest (¶0059: “In various embodiments, the server 511 may be continuously receiving real-time data from all data collectors at a venue or, in other embodiments, may only receive real-time data from data collectors 103 as needed to create a specific real-time virtual image requested by a virtual participant through their computing device 101… This process can be implemented in real-time so that a virtual participant may request and observe (e.g., see, hear, and feel) a live data feed at a remote event from virtual viewpoints even though there is no data collector 103 with the equivalent real viewpoint”; ¶0061: “For example, an individual stuck at the back of a crowd at a concert, unable to see the action on stage, may obtain a better view as a virtual participant, untethered from the physical limitations of the real event.”).

Concerning claim 12, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein the virtual viewpoint is controlled so as to move with a line-of-sight direction facing toward the position of interest (¶0061 & ¶0064).

Concerning claim 14, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, wherein the virtual viewpoint is controlled so as to move three-dimensionally (¶0059: 3D viewpoint information).

Concerning claim 15, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, further comprising: 
a generation unit configured to generate the virtual viewpoint image corresponding to the controlled virtual viewpoint based on the plurality of images (fig. 7: 285 & 287).

Concerning claim 16, Demirli teaches the apparatus of claim 1. Demirli further teaches the apparatus, further comprising: 
fig. 1; ¶0008: space/time viewpoint trajectory (STVT); ¶0050), wherein
the virtual viewpoint is controlled in accordance with the determined movement path (¶0050).

Claim 17 is the corresponding method to the apparatus of claim 1 and is rejected under the same rationale.

Claim 18 is the corresponding method to the apparatus of claim 2 and is rejected under the same rationale.

Claim 19 is the corresponding method to the apparatus of claim 3 and is rejected under the same rationale.

Claim 20 is the corresponding non-transitory computer readable storage medium to the apparatus of method of claim 17 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 20160027209 A1) in view of Fujiwara et al. (US 9,342,925 B2).

Concerning claim 4, Demirli teaches the apparatus according to claim 3. Not explicitly taught is the apparatus, wherein the first position information is acquired based on processing to detect the user from a captured image.
Fujiwara et al. (hereinafter Fujiwara) teaches an information processing apparatus, wherein the position of the operator (corresponding to the claimed first position information) is acquired based on processing to detect the operator from a captured image (col. 1, l. 66 – col. 2, l. 3). Accordingly, given this teaching, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Demirli and Fujiwara in order to detect the movement of the operator on the basis of an image with high accuracy (col. 2, ll. 1-3).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 20160027209 A1) in view of Kuffner et al. (US 20150145891 A1).

Concerning claim 10, Demirli teaches the apparatus of claim 1. Not explicitly taught is the apparatus, wherein the virtual viewpoint is controlled so as to turn and move after coming close to a position a specific distance apart from the position of interest.
Kuffner et al. (hereinafter Kuffner) teaches controlling a virtual viewpoint as to turn and move after coming close to a position a specific distance apart from the position of interest (fig. 2: 204; ¶0038). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control a virtual viewpoint, as taught by Kuffner, in order to keep the object in a line-of-sight of the viewpoint at the given distance (Kuffner, ¶0038). The use of Kuffner’s method would have been a predictable modification and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way.

Concerning claim 11, Demirli in view of Kuffner teaches the apparatus according to claim 10. Kuffner further teaches the specific distance being determined in accordance with a situation around the position of interest (¶0019: “…a zoom level of the view may continuously change due to a shape of a surface of the virtual object or the virtual object may become out of focus. Such behavior in the examples above may cause the user to become disoriented when viewing the virtual object”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demirli et al. (US 20160027209 A1) in view of Mitsumoto (US 2017/0171570 A1).

Concerning claim 13, Demirli teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the virtual viewpoint is controlled so as to enter a moving direction of the position of interest in a case where the position of interest moves. 
Mitsumoto teaches an information processing apparatus, wherein the virtual viewpoint is controlled so as to enter a moving direction of the position of interest in a case where the position of interest moves (¶0076). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control a virtual viewpoint, as taught by Mitsumoto, in order to automatically move the virtual viewpoint based on a positional relationship between a first predetermined object and a second predetermined object (Mitsumoto, ¶0076). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425